FILED
                           NOT FOR PUBLICATION                              DEC 21 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 16-50046

              Plaintiff-Appellee,                D.C. No. 3:15-cr-02434-BEN

 v.
                                                 MEMORANDUM*
DAMASO DURAN-RENDON,

              Defendant-Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                    Roger T. Benitez, District Judge, Presiding

                          Submitted December 14, 2016**

Before:      WALLACE, LEAVY, and FISHER, Circuit Judges.

      Damaso Duran-Rendon appeals from the district court’s judgment and

challenges the 27-month sentence imposed following his guilty-plea conviction for

being a removed alien found in the United States, in violation of 8 U.S.C. § 1326.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Duran-Rendon contends that the district court erred by denying the parties’

joint recommendation for a fast-track departure under U.S.S.G. § 5K3.1 based on a

policy of denying a fast-track departure to a defendant who has previously received

one. Contrary to Duran-Rendon’s argument, the record reflects that the district

court properly based its decision on the individualized factors of his case, including

his immigration and criminal history. See United States v. Rosales-Gonzales, 801
F.3d 1177, 1183-84 (9th Cir. 2015). Insofar as Duran-Rendon argues that his

sentence is substantively unreasonable in light of the court’s denial of the

departure, the court did not abuse its discretion. See id. at 1182, 1184. The high-

end sentence is substantively reasonable in light of the 18 U.S.C. § 3553(a)

sentencing factors and the totality of the circumstances. See Rosales-Gonzales,
801 F.3d at 1184-85.

      Duran-Rendon also contends that the district court procedurally erred by

failing to consider and address his mitigating arguments and all of the section

3553(a) sentencing factors, and by failing to explain the sentence. We review for

plain error, see United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir.

2010), and hold there is none. The record reflects that the court considered Duran-

Rendon’s arguments and the relevant sentencing factors, and its explanation of the

sentence was sufficient. See Rita v. United States, 551 U.S. 338, 358-59 (2007).

      AFFIRMED.


                                           2                                   16-50046